           Case
           Case 3:20-mj-03061-KAR
                1:20-cv-01803-AKH Document
                                  Document 9-1
                                           42 Filed
                                               Filed 03/16/20
                                                     04/17/20 Page
                                                              Page 11 of
                                                                      of 23
                                                                         23



                                   Declaration of Dr. Jaimie Meyer

Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:


I.       Background and Qualifications

      1. I am Dr. Jaimie Meyer, an Assistant Professor of Medicine at Yale School of Medicine
         and Assistant Clinical Professor of Nursing at Yale School of Nursing in New Haven,
         Connecticut. I am board certified in Internal Medicine, Infectious Diseases and Addiction
         Medicine. I completed my residency in Internal Medicine at NY Presbyterian Hospital at
         Columbia, New York, in 2008. I completed a fellowship in clinical Infectious Diseases at
         Yale School of Medicine in 2011 and a fellowship in Interdisciplinary HIV Prevention at
         the Center for Interdisciplinary Research on AIDS in 2012. I hold a Master of Science in
         Biostatistics and Epidemiology from Yale School of Public Health.

      2. I have worked for over a decade on infectious diseases in the context of jails and prisons.
         From 2008-2016, I served as the Infectious Disease physician for York Correctional
         Institution in Niantic, Connecticut, which is the only state jail and prison for women in
         Connecticut. In that capacity, I was responsible for the management of HIV, Hepatitis C,
         tuberculosis, and other infectious diseases in the facility. Since then, I have maintained a
         dedicated HIV clinic in the community for patients returning home from prison and jail.
         For over a decade, I have been continuously funded by the NIH, industry, and
         foundations for clinical research on HIV prevention and treatment for people involved in
         the criminal justice system, including those incarcerated in closed settings (jails and
         prisons) and in the community under supervision (probation and parole). I have served as
         an expert consultant on infectious diseases and women’s health in jails and prisons for the
         UN Office on Drugs and Crimes, the Federal Bureau of Prisons, and others. I also served
         as an expert health witness for the US Commission on Civil Rights Special Briefing on
         Women in Prison.

      3. I have written and published extensively on the topics of infectious diseases among
         people involved in the criminal justice system including book chapters and articles in
         leading peer-reviewed journals (including Lancet HIV, JAMA Internal Medicine,
         American Journal of Public Health, International Journal of Drug Policy) on issues of
         prevention, diagnosis, and management of HIV, Hepatitis C, and other infectious diseases
         among people involved in the criminal justice system.

      4. My C.V. includes a full list of my honors, experience, and publications, and it is attached
         as Exhibit A.

      5. I am being paid $1,000 for my time reviewing materials and preparing this report.

      6. I have not testified as an expert at trial or by deposition in the past four years.

II.      Heightened Risk of Epidemics in Jails and Prisons



                                                     1
    Case
    Case 3:20-mj-03061-KAR
         1:20-cv-01803-AKH Document
                           Document 9-1
                                    42 Filed
                                        Filed 03/16/20
                                              04/17/20 Page
                                                       Page 22 of
                                                               of 23
                                                                  23



7. The risk posed by infectious diseases in jails and prisons is significantly higher than in
   the community, both in terms of risk of transmission, exposure, and harm to individuals
   who become infected. There are several reasons this is the case, as delineated further
   below.

8. Globally, outbreaks of contagious diseases are all too common in closed detention
   settings and are more common than in the community at large. Prisons and jails are not
   isolated from communities. Staff, visitors, contractors, and vendors pass between
   communities and facilities and can bring infectious diseases into facilities. Moreover,
   rapid turnover of jail and prison populations means that people often cycle between
   facilities and communities. People often need to be transported to and from facilities to
   attend court and move between facilities. Prison health is public health.

9. Reduced prevention opportunities: Congregate settings such as jails and prisons allow for
   rapid spread of infectious diseases that are transmitted person to person, especially those
   passed by droplets through coughing and sneezing. When people must share dining halls,
   bathrooms, showers, and other common areas, the opportunities for transmission are
   greater. When infectious diseases are transmitted from person to person by droplets, the
   best initial strategy is to practice social distancing. When jailed or imprisoned, people
   have much less of an opportunity to protect themselves by social distancing than they
   would in the community. Spaces within jails and prisons are often also poorly ventilated,
   which promotes highly efficient spread of diseases through droplets. Placing someone in
   such a setting therefore dramatically reduces their ability to protect themselves from
   being exposed to and acquiring infectious diseases.

10. Disciplinary segregation or solitary confinement is not an effective disease containment
    strategy. Beyond the known detrimental mental health effects of solitary confinement,
    isolation of people who are ill in solitary confinement results in decreased medical
    attention and increased risk of death. Isolation of people who are ill using solitary
    confinement also is an ineffective way to prevent transmission of the virus through
    droplets to others because, except in specialized negative pressure rooms (rarely in
    medical units if available at all), air continues to flow outward from rooms to the rest of
    the facility. Risk of exposure is thus increased to other people in prison and staff.

11. Reduced prevention opportunities: During an infectious disease outbreak, people can
    protect themselves by washing hands. Jails and prisons do not provide adequate
    opportunities to exercise necessary hygiene measures, such as frequent handwashing or
    use of alcohol-based sanitizers when handwashing is unavailable. Jails and prisons are
    often under-resourced and ill-equipped with sufficient hand soap and alcohol-based
    sanitizers for people detained in and working in these settings. High-touch surfaces
    (doorknobs, light switches, etc.) should also be cleaned and disinfected regularly with
    bleach to prevent virus spread, but this is often not done in jails and prisons because of a
    lack of cleaning supplies and lack of people available to perform necessary cleaning
    procedures.

12. Reduced prevention opportunities: During an infectious disease outbreak, a containment
    strategy requires people who are ill with symptoms to be isolated and that caregivers have

                                              2
         Case
         Case 3:20-mj-03061-KAR
              1:20-cv-01803-AKH Document
                                Document 9-1
                                         42 Filed
                                             Filed 03/16/20
                                                   04/17/20 Page
                                                            Page 33 of
                                                                    of 23
                                                                       23



        access to personal protective equipment, including gloves, masks, gowns, and eye
        shields. Jails and prisons are often under-resourced and ill-equipped to provide sufficient
        personal protective equipment for people who are incarcerated and caregiving staff,
        increasing the risk for everyone in the facility of a widespread outbreak.

    13. Increased susceptibility: People incarcerated in jails and prisons are more susceptible to
        acquiring and experiencing complications from infectious diseases than the population in
        the community. 1 This is because people in jails and prisons are more likely than people in
        the community to have chronic underlying health conditions, including diabetes, heart
        disease, chronic lung disease, chronic liver disease, and lower immune systems from
        HIV.

    14. Jails and prisons are often poorly equipped to diagnose and manage infectious disease
        outbreaks. Some jails and prisons lack onsite medical facilities or 24-hour medical care.
        The medical facilities at jails and prisons are almost never sufficiently equipped to handle
        large outbreaks of infectious diseases. To prevent transmission of droplet-borne
        infectious diseases, people who are infected and ill need to be isolated in specialized
        airborne negative pressure rooms. Most jails and prisons have few negative pressure
        rooms if any, and these may be already in use by people with other conditions (including
        tuberculosis or influenza). Resources will become exhausted rapidly and any beds
        available will soon be at capacity. This makes both containing the illness and caring for
        those who have become infected much more difficult.

    15. Jails and prisons lack access to vital community resources to diagnose and manage
        infectious diseases. Jails and prisons do not have access to community health resources
        that can be crucial in identifying and managing widespread outbreaks of infectious
        diseases. This includes access to testing equipment, laboratories, and medications.

    16. Jails and prisons often need to rely on outside facilities (hospitals, emergency
        departments) to provide intensive medical care given that the level of care they can
        provide in the facility itself is typically relatively limited. During an epidemic, this will
        not be possible, as those outside facilities will likely be at or over capacity themselves.

    17. Health safety: As an outbreak spreads through jails, prisons, and communities, medical
        personnel become sick and do not show up to work. Absenteeism means that facilities
        can become dangerously understaffed with healthcare providers. This increases a number
        of risks and can dramatically reduce the level of care provided. As health systems inside
        facilities are taxed, people with chronic underlying physical and mental health conditions
        and serious medical needs may not be able to receive the care they need for these
        conditions. As supply chains become disrupted during a global pandemic, the availability
        of medicines and food may be limited.

    18. Safety and security: As an outbreak spreads through jails, prisons, and communities,
        correctional officers and other security personnel become sick and do not show up to

1
 Active case finding for communicable diseases in prisons, 391 The Lancet 2186 (2018),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(18)31251-0/fulltext.
                                                   3
           Case
           Case 3:20-mj-03061-KAR
                1:20-cv-01803-AKH Document
                                  Document 9-1
                                           42 Filed
                                               Filed 03/16/20
                                                     04/17/20 Page
                                                              Page 44 of
                                                                      of 23
                                                                         23



          work. Absenteeism poses substantial safety and security risk to both the people inside
          the facilities and the public.

       19. These risks have all been borne out during past epidemics of influenza in jails and
           prisons. For example, in 2012, the CDC reported an outbreak of influenza in 2 facilities
           in Maine, resulting in two inmate deaths. 2 Subsequent CDC investigation of 995 inmates
           and 235 staff members across the 2 facilities discovered insufficient supplies of influenza
           vaccine and antiviral drugs for treatment of people who were ill and prophylaxis for
           people who were exposed. During the H1N1-strain flu outbreak in 2009 (known as the
           “swine flu”), jails and prisons experienced a disproportionately high number of cases. 3
           Even facilities on “quarantine” continued to accept new intakes, rendering the quarantine
           incomplete. These scenarios occurred in the “best case” of influenza, a viral infection for
           which there was an effective and available vaccine and antiviral medications, unlike
           COVID-19, for which there is currently neither.

III.      Profile of COVID-19 as an Infectious Disease 4

       20. The novel coronavirus, officially known as SARS-CoV-2, causes a disease known as
           COVID-19. The virus is thought to pass from person to person primarily through
           respiratory droplets (by coughing or sneezing) but may also survive on inanimate
           surfaces. People seem to be most able to transmit the virus to others when they are
           sickest but it is possible that people can transmit the virus before they start to show
           symptoms or for weeks after their symptoms resolve. In China, where COVID-19
          originated, the average infected person passed the virus on to 2-3 other people;
          transmission occurred at a distance of 3-6 feet. Not only is the virus very efficient at
          being transmitted through droplets, everyone is at risk of infection because our immune
          systems have never been exposed to or developed protective responses against this virus.
          A vaccine is currently in development but will likely not be able for another year to the
          general public. Antiviral medications are currently in testing but not yet FDA-approved,
          so only available for compassionate use from the manufacturer. People in prison and jail
          will likely have even less access to these novel health strategies as they become available.



2
  Influenza Outbreaks at Two Correctional Facilities — Maine, March 2011, Centers for Disease
Control and Prevention (2012),
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6113a3.htm.
3
  David M. Reutter, Swine Flu Widespread in Prisons and Jails, but Deaths are Few, Prison
Legal News (Feb. 15, 2010), https://www.prisonlegalnews.org/news/2010/feb/15/swine-flu-
widespread-in-prisons-and-jails-but-deaths-are-few/.
4
  This whole section draws from Brooks J. Global Epidemiology and Prevention of COVID19,
COVID-19 Symposium, Conference on Retroviruses and Opportunistic Infections (CROI),
virtual (March 10, 2020); Coronavirus (COVID-19), Centers for Disease Control,
https://www.cdc.gov/coronavirus/2019-ncov/index.html; Brent Gibson, COVID-19
(Coronavirus): What You Need to Know in Corrections, National Commission on Correctional
Health Care (February 28, 2020), https://www.ncchc.org/blog/covid-19-coronavirus-what-you-
need-to-know-in-corrections.
                                                    4
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 55 of
                                                                   of 23
                                                                      23



    21. Most people (80%) who become infected with COVID-19 will develop a mild upper
        respiratory infection but emerging data from China suggests serious illness occurs in up
        to 16% of cases, including death. 5 Serious illness and death is most common among
        people with underlying chronic health conditions, like heart disease, lung disease, liver
        disease, and diabetes, and older age. 6 Death in COVID-19 infection is usually due to
        pneumonia and sepsis. The emergence of COVID-19 during influenza season means that
        people are also at risk from serious illness and death due to influenza, especially when
        they have not received the influenza vaccine or the pneumonia vaccine.

    22. The care of people who are infected with COVID-19 depends on how seriously they are
        ill. 7 People with mild symptoms may not require hospitalization but may continue to be
        closely monitored at home. People with moderate symptoms may require hospitalization
        for supportive care, including intravenous fluids and supplemental oxygen. People with
        severe symptoms may require ventilation and intravenous antibiotics. Public health
        officials anticipate that hospital settings will likely be overwhelmed and beyond capacity
        to provide this type of intensive care as COVID-19 becomes more widespread in
        communities.

    23. COVID-19 prevention strategies include containment and mitigation. Containment
        requires intensive hand washing practices, decontamination and aggressive cleaning of
        surfaces, and identifying and isolating people who are ill or who have had contact with
        people who are ill, including the use of personal protective equipment. Jails and prisons
        are totally under-resourced to meet the demand for any of these strategies. As infectious
        diseases spread in the community, public health demands mitigation strategies, which
        involves social distancing and closing other communal spaces (schools, workplaces, etc.)
        to protect those most vulnerable to disease. Jails and prisons are unable to adequately
        provide social distancing or meet mitigation recommendations as described above.

    24. The time to act is now. Data from other settings demonstrate what happens when jails
        and prisons are unprepared for COVID-19. News outlets reported that Iran temporarily
        released 70,000 prisoners when COVID-19 started to sweep its facilities. 8 To date, few
        state or federal prison systems have adequate (or any) pandemic preparedness plans in



5
  Coronavirus Disease 2019 (COVID-19): Situation Summary, Centers for Disease Control and
Prevention (March 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/summary.html.
6
  Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
China: a retrospective cohort study. The Lancet (published online March 11, 2020),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext
7
  Coronavirus Disease 2019 (COVID-19): Interim Clinical Guidance for Management of
Patients with Confirmed Coronavirus Disease, Centers for Disease Control and Prevention
(March 7, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
management-patients.html.
8
  Iran temporarily releases 70,000 prisoners as coronavirus cases surge, Reuters (March 9,
2020), https://www.reuters.com/article/us-health-coronavirus-iran/iran-temporarily-releases-
70000-prisoners-as-coronavirus-cases-surge-idUSKBN20W1E5.
                                                5
          Case
          Case 3:20-mj-03061-KAR
               1:20-cv-01803-AKH Document
                                 Document 9-1
                                          42 Filed
                                              Filed 03/16/20
                                                    04/17/20 Page
                                                             Page 66 of
                                                                     of 23
                                                                        23



         place. 9 Systems are just beginning to screen and isolate people on entry and perhaps
         place visitor restrictions, but this is wholly inadequate when staff and vendors can still
         come to work sick and potentially transmit the virus to others.

IV.      Risk of COVID-19 in ICE’s NYC-Area Detention Facilities

      25. I have reviewed the following materials in making my assessment of the danger of
          COVID-19 in the Bergen, Essex, Hudson, and Orange County jails (“ICE’s NYC-area
          jails”): (1) a declaration by Marinda van Dalen, a Senior Attorney in the Health Justice
          Program at New York Lawyers for the Public Interest (NYLPI); (2) the report Detained
          and Denied: Healthcare Access in Immigration Detention, released by NYLPI in 2017;
          and (3) the report Ailing Justice: New Jersey, Inadequate Healthcare, Indifference, and
          Indefinite Confinement in Immigration Detention, released by Human Rights First in
          2018.

      26. Based on my review of these materials, my experience working on public health in jails
          and prisons, and my review of the relevant literature, it is my professional judgment that
          these facilities are dangerously under-equipped and ill-prepared to prevent and manage a
          COVID-19 outbreak, which would result in severe harm to detained individuals, jail and
          prison staff, and the broader community. The reasons for this conclusion are detailed as
          follows.

      27. The delays in access to care that already exist in normal circumstances will only become
          worse during an outbreak, making it especially difficult for the facilities to contain any
          infections and to treat those who are infected.

      28. Failure to provide individuals with continuation of the treatment they were receiving in
          the community, or even just interruption of treatment, for chronic underlying health
          conditions will result in increased risk of morbidity and mortality related to these chronic
          conditions.

      29. Failure to provide individuals adequate medical care for their underlying chronic health
          conditions results in increased risk of COVID-19 infection and increased risk of
          infection-related morbidity and mortality if they do become infected.

      30. People with underlying chronic mental health conditions need adequate access to
          treatment for these conditions throughout their period of detention. Failure to provide
          adequate mental health care, as may happen when health systems in jails and prisons are
          taxed by COVID-19 outbreaks, may result in poor health outcomes. Moreover, mental
          health conditions may be exacerbated by the stress of incarceration during the COVID-19
          pandemic, including isolation and lack of visitation.


9
  Luke Barr & Christina Carrega, State prisons prepare for coronavirus but federal prisons not
providing significant guidance, sources say, ABC News (March 11, 2020),
https://abcnews.go.com/US/state-prisons-prepare-coronavirus-federal-prisons-providing-
significant/story?id=69433690.
                                                   6
         Case
         Case 3:20-mj-03061-KAR
              1:20-cv-01803-AKH Document
                                Document 9-1
                                         42 Filed
                                             Filed 03/16/20
                                                   04/17/20 Page
                                                            Page 77 of
                                                                    of 23
                                                                       23



     31. Failure to keep accurate and sufficient medical records will make it more difficult for the
         facilities to identify vulnerable individuals in order to both monitor their health and
         protect them from infection. Inadequate screening and testing procedures in facilities
         increase the widespread COVID-19 transmission.

     32. Language barriers will similarly prevent the effective identification of individuals who
         are particularly vulnerable or may have symptoms of COVID-19. Similarly, the failure to
         provide necessary aids to individuals who have auditory or visual disabilities could also
         limit the ability to identify and monitor symptoms of COVID-19.

     33. The commonplace neglect of individuals with acute pain and serious health needs under
         ordinary circumstances is also strongly indicative that the facilities will be ill-equipped to
         identify, monitor, and treat a COVID-19 epidemic.

     34. The failure of these facilities to adequately manage single individuals in need of
         emergency care is a strong sign that they will be seriously ill-equipped and under-
         prepared when a number of people will need urgent care simultaneously, as would occur
         during a COVID-19 epidemic.

     35. For individuals in these facilities, the experience of an epidemic and the lack of care
         while effectively trapped can itself be traumatizing, compounding the trauma of
         incarceration.

V.      Conclusion and Recommendations

     36. For the reasons above, it is my professional judgment that individuals placed in ICE’s
         NYC-area jails are at a significantly higher risk of infection with COVID-19 as compared
         to the population in the community and that they are at a significantly higher risk of harm
         if they do become infected. These harms include serious illness (pneumonia and sepsis)
         and even death.

     37. Reducing the size of the population in jails and prisons can be crucially important to
         reducing the level of risk both for those within those facilities and for the community at
         large.

     38. As such, from a public health perspective, it is my strong opinion that individuals who
         can safely and appropriately remain in the community not be placed in ICE’s NYC-area
         jails at this time. I am also strongly of the opinion that individuals who are already in
         those facilities should be evaluated for release.

     39. This is more important still for individuals with preexisting conditions (e.g., heart
         disease, chronic lung disease, chronic liver disease, suppressed immune system, diabetes)
         or who are over the age of 60. They are in even greater danger in these facilities,
         including a meaningfully higher risk of death.

     40. It is my professional opinion that these steps are both necessary and urgent. The horizon
         of risk for COVID-19 in these facilities is a matter of days, not weeks. Once a case of


                                                   7
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 88 of
                                                                   of 23
                                                                      23



       COVID-19 identified in a facility, it will likely be too late to prevent a widespread
       outbreak.

   41. Health in jails and prisons is community health. Protecting the health of individuals who
       are detained in and work in these facilities is vital to protecting the health of the wider
       community.


I declare under penalty of perjury that the foregoing is true and correct.


March 15
      __, 2020                                                _______________________
New Haven, Connecticut                                        Dr. Jaimie Meyer




                                                  8
Case
Case 3:20-mj-03061-KAR
     1:20-cv-01803-AKH Document
                       Document 9-1
                                42 Filed
                                    Filed 03/16/20
                                          04/17/20 Page
                                                   Page 99 of
                                                           of 23
                                                              23




                   EXHIBIT A
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 10
                                                                10 of
                                                                   of 23
                                                                      23
                                                                                 Jaimie Meyer, MD, MS, FACP




                                        CURRICULUM VITAE

Date of Revision:                  November 20, 2019
Name:                              Jaimie Meyer, MD, MS, FACP
School:                            Yale School of Medicine


Education:
BA, Dartmouth College Anthropology 2000
MD, University of Connecticut School of Medicine 2005
MS, Yale School of Public Health Biostatistics and Epidemiology 2014


Career/Academic Appointments:
2005 - 2008         Residency, Internal Medicine, NY Presbyterian Hospital at Columbia, New York, NY
2008 - 2011         Fellowship, Infectious Diseases, Yale University School of Medicine, New Haven, CT
2008 - 2012         Clinical Fellow, Infectious Diseases, Yale School of Medicine, New Haven, CT
2010 - 2012         Fellowship, Interdisciplinary HIV Prevention, Center for Interdisciplinary Research on
                    AIDS, New Haven, CT
2012 - 2014         Instructor, AIDS, Yale School of Medicine, New Haven, CT
2014 - present      Assistant Professor, AIDS, Yale School of Medicine, New Haven, CT
2015 - 2018         Assistant Clinical Professor, Nursing, Yale School of Medicine, New Haven, CT


Board Certification:
AB of Internal Medicine, Internal Medicine, 08-2008, 01-2019
AB of Internal Medicine, Infectious Disease, 10-2010
AB of Preventive Medicine, Addiction Medicine, 01-2018


Professional Honors & Recognition:
International/National/Regional
2018                NIH Center for Scientific Review, Selected as Early Career Reviewer
2017                Doris Duke Charitable Foundation, Doris Duke Charitable Foundation Scholar
2016                American College of Physicians, Fellow
2016                NIH Health Disparities, Loan Repayment Award Competitive Renewal
2016                AAMC, Early Career Women Faculty Professional Development Seminar
2014                NIH Health Disparities, Loan Repayment Program Award
2014                NIDA, Women & Sex/Gender Differences Junior Investigator Travel Award
2014                International Women's/Children's Health & Gender Working Group, Travel Award
2014                Patterson Trust, Awards Program in Clinical Research
2013                Connecticut Infectious Disease Society, Thornton Award for Clinical Research
2011                Bristol Myers-Squibb, Virology Fellows Award



                                                      1
          Case
          Case 3:20-mj-03061-KAR
               1:20-cv-01803-AKH Document
                                 Document 9-1
                                          42 Filed
                                              Filed 03/16/20
                                                    04/17/20 Page
                                                             Page 11
                                                                  11 of
                                                                     of 23
                                                                        23
                                                                               Jaimie Meyer, MD, MS, FACP


2006              NY Columbia Presbyterian, John N. Loeb Intern Award
2005              American Medical Women’s Association, Medical Student Citation
2005              Connecticut State Medical Society, Medical Student Award
2000              Dartmouth College, Hannah Croasdale Senior Award
2000              Dartmouth College, Palaeopitus Senior Leadership Society Inductee


Yale University
2014              Women’s Faculty Forum, Public Voices Thought Leadership Program Fellow


Grants/Clinical Trials History:
Current Grants
Agency:                   Center for Interdisciplinary Research on AIDS (CIRA)
I.D.#:                    2019-20 Pilot Project Awards
Title:                    Optimizing PrEP’s Potential in Non-Clinical Settings: Development and
                          Evaluation of a PrEP Decision Aid for Women Seeking Domestic Violence
                          Services
P.I.:                     Tiara Willie
Role:                     Principal Investigator
Percent effort:           2%
Direct costs per year:    $29,993.00
Total costs for project
period:                   $29,993.00
Project period:           7/11/2019 - 7/10/2020

Agency:                   SAMHSA
I.D.#:                    H79 TI080561
Title:                    CHANGE: Comprehensive Housing and Addiction Management Network for
                          Greater New Haven
Role:                     Principal Investigator
Percent effort:           20%
Direct costs per year:    $389,054.00
Total costs for project
period:                   $1,933,368.00
Project period:           11/30/2018 - 11/29/2023

Agency:                   Gilead Sciences, Inc.
I.D.#:                    Investigator Sponsored Award, CO-US-276-D136
Title:                    Delivering HIV Pre-Exposure Prophylaxis to Networks of Justice-Involved
                          Women
Role:                     Principal Investigator
Percent effort:           8%
Direct costs per year:    $81,151.00
Total costs for project


                                                    2
          Case
          Case 3:20-mj-03061-KAR
               1:20-cv-01803-AKH Document
                                 Document 9-1
                                          42 Filed
                                              Filed 03/16/20
                                                    04/17/20 Page
                                                             Page 12
                                                                  12 of
                                                                     of 23
                                                                        23
                                                                                 Jaimie Meyer, MD, MS, FACP


period:                   $306,199.00
Project period:           6/19/2018 - 1/31/2020

Agency:                   NIDA
I.D.#:                    R21 DA042702
Title:                    Prisons, Drug Injection and the HIV Risk Environment
Role:                     Principal Investigator
Percent effort:           22%
Direct costs per year:    $129,673.00
Total costs for project
period:                   $358,276.00
Project period:           8/1/2017 - 7/31/2020

Agency:                   Doris Duke Charitable Foundation
I.D.#:                    Clinical Scientist Development Award
Title:                    Developing and Testing the Effect of a Patient-Centered HIV Prevention
                          Decision Aid on PrEP uptake for Women with Substance Use in Treatment
                          Settings
Role:                     Principal Investigator
Percent effort:           27%
Direct costs per year:    $149,959.00
Total costs for project
period:                   $493,965.00
Project period:           7/1/2017 - 6/30/2020


Past Grants
Agency:                   NIDA
I.D.#:                    K23 DA033858
Title:                    Evaluating and Improving HIV Outcomes in Community-based Women who
                          Interface with the Criminal Justice System
Role:                     Principal Investigator
Percent effort:           75%
Direct costs per year:    $149,509.00
Total costs for project
period:                   $821,147.00
Project period:           7/1/2012 - 11/30/2017

Agency:                   Robert Leet & Clara Guthrie Patterson Trust
I.D.#:                    R12225, Award in Clinical Research
Title:                    Disentangling the Effect of Gender on HIV Treatment and Criminal Justice
                          Outcomes
Role:                     Principal Investigator
Percent effort:           10%
Direct costs per year:    $75,000.00


                                                    3
          Case
          Case 3:20-mj-03061-KAR
               1:20-cv-01803-AKH Document
                                 Document 9-1
                                          42 Filed
                                              Filed 03/16/20
                                                    04/17/20 Page
                                                             Page 13
                                                                  13 of
                                                                     of 23
                                                                        23
                                                                                Jaimie Meyer, MD, MS, FACP


Total costs for project
period:                   $75,000.00
Project period:           1/31/2014 - 10/31/2015

Agency:                   Bristol-Myers Squibb
I.D.#:                    HIV Virology Fellowship Award
Title:                    Effect of newer antiretroviral regimens on HIV biological outcomes in HIV-
                          infected prisoners: a 13 year retrospective evaluation
Role:                     Principal Investigator
Percent effort:           10%
Direct costs per year:    $34,390.00
Total costs for project
period:                   $34,390.00
Project period:           12/1/2011 - 11/30/2012


Pending Grants
Agency:                   NIMH
I.D.#:                    R01 MH121991
Title:                    Identifying Modifiable Risk and Protective Processes at the Day-Level that
                          Predict HIV Care Outcomes among Women Exposed to Partner Violence
P.I.:                     Sullivan, Tami
Role:                     Principal Investigator
Percent effort:           30%
Direct costs per year:    $499,755.00
Total costs for project
period:                   $4,148,823.00
Project period:           1/1/2020 - 12/31/2024


Invited Speaking Engagements, Presentations, Symposia & Workshops Not Affiliated With
Yale:
International/National
2019:     CME Outfitters, Washington, DC. "A Grassroots Approach to Weed out HIV and HCV in Special
          OUD Populations"
2019:     US Commission on Civil Rights, Washington, DC. "An Analysis of Women’s Health, Personal
          Dignity and Sexual Abuse in the US Prison System"
2018:     College of Problems on Drug Dependence, College of Problems on Drug Dependence, San
          Diego, CA. "Research on Women who Use Drugs: Knowledge and Implementation Gaps and A
          Proposed Research Agenda"
2018:     Clinical Care Options, Washington, DC. "Intersection of the HIV and Opioid Epidemics"
2016:     Dartmouth Geisel School of Medicine, Hanover, NH. "Incarceration as Opportunity: Prisoner
          Health and Health Interventions"
2010:     Rhode Island Chapter of the Association of Nurses in AIDS Care, Providence, RI. "HIV and
          Addiction"


                                                     4
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 14
                                                                14 of
                                                                   of 23
                                                                      23
                                                                              Jaimie Meyer, MD, MS, FACP




Regional
2018:   Clinical Directors Network, New York, NY. "PrEP Awareness among Special Populations of
        Women and People who Use Drugs"
2018:   Frank H. Netter School of Medicine, Quinnipiac University, Hamden, CT. "HIV prevention for
        justice-involved women"
2017:   Clinical Directors Network, New York, NY. "Optimizing the HIV Care Continuum for People who
        use Drugs"
2016:   Frank H. Netter School of Medicine, Quinnipiac University, Hamden, CT. "Topics in Infectious
        Diseases"
2016:   Connecticut Advanced Practice Registered Nurse Society, Wethersfield, CT. "Trends in HIV
        Prevention: Integration of Biomedical and Behavioral Approaches"


Peer-Reviewed Presentations & Symposia Given at Meetings Not Affiliated With Yale:
International/National
2019:   CPDD 81st Annual Scientific Meeting, CPDD, San Antonio, TX. "Punitive approaches to pregnant
        women with opioid use disorder: Impact on health care utilization, outcomes and ethical
        implications"
2019:   14th International Conference on HIV Treatment and Prevention Adherence, IAPAC Adherence,
        Miami, FL. "Decision-Making about HIV Prevention among Women in Drug Treatment: Is PrEP
        Contextually Relevant?"
2019:   2019 NIDA International Forum, NIDA, San Antonio, TX. "Diphenhydramine Injection in Kyrgyz
        Prisons: A Qualitative Study Of A High-Risk Behavior With Implications For Harm Reduction"
2019:   11th International Women’s and Children’s Health and Gender (InWomen’s) Group, InWomen’s
        Group, San Antonio, TX. "Uniquely successful implementation of methadone treatment in a
        women’s prison in Kyrgyzstan"
2019:   Harm Reduction International, Porto, Porto District, Portugal. "How does methadone treatment
        travel? On the ‘becoming-methadone-body’ of Kyrgyzstan prisons"
2019:   APA Collaborative Perspectives on Addiction Annual Meeting, APA Collaborative Perspectives
        on Addiction Annual Meeting, Providence, RI. "Impact of Trauma and Substance Abuse on HIV
        PrEP Outcomes among Women in Criminal Justice Systems. Symposium: “Partner Violence:
        Intersected with or Predictive of Substance Use and Health Problems among Women.”"
2019:   Society for Academic Emergency Medicine (SAEM), Worcester, MA. "Effects of a Multisite
        Medical Home Intervention on Emergency Department Use among Unstably Housed People
        with Human Immunodeficiency Virus"
2019:   Conference on Retroviruses and Opportunistic Infections (CROI), IAS, Seattle, WA. "Released to
        Die: Elevated Mortality in People with HIV after Incarceration"
2019:   12th Academic and Health Policy on Conference on Correctional Health, 12th Academic and
        Health Policy on Conference on Correctional Health, Las Vegas, NV. "PrEP Eligibility and HIV Risk
        Perception for Women across the Criminal Justice Continuum in Connecticut"
2019:   Association for Justice-Involved Female Organizations (AJFO), Atlanta, GA. "Treatment of
        Women’s Substance Use Disorders and HIV Prevention During and Following Incarceration"



                                                   5
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 15
                                                                15 of
                                                                   of 23
                                                                      23
                                                                             Jaimie Meyer, MD, MS, FACP


2018:   American Public Health Association (APHA) Annual Meeting, American Public Health
        Association (APHA) Annual Meeting, San Diego, CA. "New Haven Syringe Service Program: A
        model of integrated harm reduction and health care services"
2018:   12th National Harm Reduction Conference, 12th National Harm Reduction Conference, New
        Orleans, LA. "Service needs and access to care among participants in the New Haven Syringe
        Services Program"
2018:   22nd International AIDS Conference, 22nd International AIDS Conference, Amsterdam, NH,
        Netherlands. "HIV risk perceptions and risk reduction strategies among prisoners in Kyrgyzstan:
        a qualitative study"
2018:   22nd International AIDS Conference, 22nd International AIDS Conference, Amsterdam, NH,
        Netherlands. "Methadone Maintenance Therapy Uptake, Retention, and Linkage for People
        who Inject Drugs Transitioning From Prison to the Community in Kyrgyzstan: Evaluation of a
        National Program"
2018:   NIDA International Forum, NIDA, San Diego, CA. "HIV and Drug Use among Women in Prison in
        Azerbaijan, Kyrgyzstan and Ukraine"
2018:   2018 Conference on Retroviruses and Opportunistic Infections (CROI), CROI, Boston, MA. "From
        prison’s gate to death’s door: Survival analysis of released prisoners with HIV"
2018:   11th Academic and Health Policy on Conference on Correctional Health, Academic Consortium
        on Criminal Justice Health, Houston, TX. "Assessing Concurrent Validity of Criminogenic and
        Health Risk Instruments among Women on Probation in Connecticut"
2017:   IDWeek: Annual Meeting of Infectious Diseases Society of America, Infectious Diseases Society
        of America, San Diego, CA. "Predictors of Linkage to and Retention in HIV Care Following
        Release from Connecticut, USA Jails and Prisons (Oral presentation)"
2017:   International AIDS Society (IAS) Meeting, International AIDS Society, Paris, Île-de-France,
        France. "Late breaker: Predictors of Linkage to and Retention in HIV Care Following Release
        from Connecticut, USA Jails and Prisons"
2017:   NIDA International Forum, NIDA, Montreal, QC, Canada. "A Mixed Methods Evaluation of HIV
        Risk among Women with Opioid Dependence in Ukraine"
2017:   International Women's and Children's Health and Gender Working Group, International
        Women's and Children's Health and Gender Working Group, Montreal, QC, Canada. "Assessing
        Receptiveness to and Eligibility for PrEP in Criminal Justice-Involved Women"
2017:   International Women's and Children's Health and Gender Working Group, International
        Women's and Children's Health and Gender Working Group, Montreal, QC, Canada. "A Mixed
        Methods Evaluation of HIV Risk among Women with Opioid Dependence in Ukraine"
2017:   Annual Meeting of the Society for Applied Anthropology, Society for Applied Anthropology,
        Santa Fe, NM. "Where rubbers meet the road: HIV risk reduction for women on probation (Oral
        presentation)"
2016:   International Women's and Children's Health and Gender Working Group, International
        Women's and Children's Health and Gender Working Group, Palm Springs, CA. "An Event-level
        Examination of Successful Condom Negotiation Strategies among College Women"
2015:   CDC National HIV Prevention Conference, CDC, Atlanta, GA. "Beyond the Syndemic: Condom
        Negotiation and Use among Women Experiencing Partner Violence (Oral presentation)"




                                                  6
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 16
                                                                16 of
                                                                   of 23
                                                                      23
                                                                             Jaimie Meyer, MD, MS, FACP


2015:   International Harm Reduction Conference, International Harm Reduction, Kuala Lumpur,
        Federal Territory of Kuala Lumpur, Malaysia. "Evidence-Based Interventions to Enhance
        Assessment, Treatment, and Adherence in the Chronic Hepatitis C Care Continuum"
2015:   International Women's and Children's Health and Gender Working Group, International
        Women's and Children's Health and Gender Working Group, Phoenix, AZ. "Violence, Substance
        Use, and Sexual Risk among College Women"
2014:   International Women's and Children's Health and Gender Working Group, International
        Women's and Children's Health and Gender Working Group, San Juan, San Juan, Puerto Rico.
        "Gender Differences in HIV and Criminal Justice Outcomes"
2014:   College on Problems in Drug Dependence (CPDD), College on Problems in Drug Dependence
        (CPDD), San Juan, San Juan, Puerto Rico. "Gender Differences in HIV and Criminal Justice
        Outcomes"
2014:   Conference on Retroviruses and Opportunistic Infections (CROI), Conference on Retroviruses
        and Opportunistic Infections (CROI), Boston, MA. "Longitudinal Treatment Outcomes in HIV-
        Infected Prisoners and Influence of Re-Incarceration"
2013:   HIV Intervention and Implementation Science Meeting, HIV Intervention and Implementation
        Science Meeting, Bethesda, MD. "Women Released from Jail Experience Suboptimal HIV
        Treatment Outcomes Compared to Men: Results from a Multi-Center Study"
2013:   Conference on Retroviruses and Opportunistic Infections (CROI), Conference on Retroviruses
        and Opportunistic Infections (CROI), Atlanta, GA. "Women Released from Jail Experience
        Suboptimal HIV Treatment Outcomes Compared to Men: Results from a Multi-Center Study"
2012:   IDWeek: Infectious Diseases Society of America Annual Meeting, Infectious Diseases Society of
        America, San Diego, CA. "Correlates of Retention in HIV Care after Release from Jail: Results
        from a Multi-site Study"
2012:   IDWeek: Infectious Diseases Society of America Annual Meeting, Infectious Diseases Society of
        America, San Diego, CA. "Frequent Emergency Department Use among Released Prisoners with
        HIV: Characterization Including a Novel Multimorbidity Index"
2012:   5th Academic and Health Policy Conference on Correctional Health, 5th Academic and Health
        Policy Conference on Correctional Health, Atlanta, GA. "Effects of Intimate Partner Violence on
        HIV and Substance Abuse in Released Jail Detainees"
2011:   IAPAC HIV Treatment and Adherence Conference, IAPAC, Miami, FL. "Adherence to HIV
        treatment and care among previously homeless jail detainees"


Regional
2019:   Connecticut Infectious Disease Society, New Haven, CT. "Preliminary Findings from a Novel
        PrEP Demonstration Project for Women Involved in Criminal Justice Systems and Members of
        their Risk Networks"
2017:   Connecticut Public Health Association Annual Conference, Connecticut Public Health
        Association, Farmington, CT. "The New Haven syringe services program"
2014:   Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
        Orange, CT. "Longitudinal Treatment Outcomes in HIV-Infected Prisoners and Influence of Re-
        Incarceration"




                                                  7
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 17
                                                                17 of
                                                                   of 23
                                                                      23
                                                                             Jaimie Meyer, MD, MS, FACP


2013:   Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
        Orange, CT. "Women Released from Jail Experience Suboptimal HIV Treatment Outcomes
        Compared to Men: Results from a Multi-Center Study"
2011:   Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
        Orange, CT. "Emergency Department Use by Released Prisoners with HIV"


Professional Service:
Peer Review Groups/Grant Study Sections
2019 - present    Reviewer, NIDA, NIH Reviewer: RFA-DA-19-025: HEAL Initiative: Justice Community
                  Opioid Innovation Network (JCOIN) Clinical Research Centers
2019 - present    Reviewer, Yale DCFAR Pilot Projects
2018 - present    Reviewer, Center for Interdisciplinary Research on AIDS (CIRA)
2015 - present    Reviewer, University of Wisconsin-Milwaukee Research Growth Initiative


Advisory Boards
2017              Advisor, HIV Prevention and Treatment in Cis-Gendered Women, Gilead Sciences, Inc.


Journal Service
Editor/Associate Editor
2019 - present Associate Editor, Journal of the International Association of Providers of AIDS Care
                  (JIAPAC), Section Editor: Sex and Gender Issues


Reviewer
2019 - present    Reviewer, JAIDS
2012 - present    Reviewer, Addiction Sci and Clin Pract
2012 - present    Reviewer, Addictive Behav Reports
2012 - present    Reviewer, AIDS Care
2012 - present    Reviewer, Social Science and Medicine
2012 - present    Reviewer, SpringerPlus
2012 - present    Reviewer, Substance Abuse Treatment Prevention and Policy
2012 - present    Reviewer, Women’s Health Issues
2012 - present    Reviewer, Yale Journal of Biology and Medicine
2012 - present    Reviewer, AIMS Public Health
2012 - present    Reviewer, American Journal on Addictions
2012 - present    Reviewer, American Journal of Epidemiology
2012 - present    Reviewer, American Journal of Public Health
2012 - present    Reviewer, Annals Internal Medicine
2012 - present    Reviewer, BMC Emergency Medicine
2012 - present    Reviewer, BMC Infectious Diseases
2012 - present    Reviewer, BMC Public Health
2012 - present    Reviewer, BMC Women’s Health



                                                   8
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 18
                                                                18 of
                                                                   of 23
                                                                      23
                                                                      Jaimie Meyer, MD, MS, FACP


2012 - present   Reviewer, Clinical Infectious Diseases
2012 - present   Reviewer, Critical Public Health
2012 - present   Reviewer, Drug and Alcohol Dependence
2012 - present   Reviewer, Drug and Alcohol Review
2012 - present   Reviewer, Epidemiologic Reviews
2012 - present   Reviewer, Eurosurveillance
2012 - present   Reviewer, Health and Justice (Springer Open)
2012 - present   Reviewer, International Journal of Drug Policy
2012 - present   Reviewer, International Journal of Prisoner Health
2012 - present   Reviewer, International Journal of STDs and AIDS
2012 - present   Reviewer, International Journal of Women’s Health
2012 - present   Reviewer, JAMA Internal Medicine
2012 - present   Reviewer, Journal of Family Violence
2012 - present   Reviewer, Journal of General Internal Medicine
2012 - present   Reviewer, Journal of Immigrant and Minority Health
2012 - present   Reviewer, Journal of International AIDS Society
2012 - present   Reviewer, Journal of Psychoactive Drugs
2012 - present   Reviewer, Journal of Urban Health
2012 - present   Reviewer, Journal of Women’s Health
2012 - present   Reviewer, Open Forum Infectious Diseases
2012 - present   Reviewer, PLoS ONE
2012 - present   Reviewer, Public Health Reports


Professional Service for Professional Organizations
AAMC Group on Women in Medicine and Science (GWIMS)
2016 - present Member, AAMC Group on Women in Medicine and Science (GWIMS)


American College of Physicians
2016 - present Fellow, American College of Physicians
2013 - 2016      Member, American College of Physicians


American Medical Association
2005 - present Member, American Medical Association


American Medical Women’s Association
2011 - present Member, American Medical Women’s Association


American Society of Addiction Medicine
2009 - present Member, American Society of Addiction Medicine




                                                 9
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 19
                                                                19 of
                                                                   of 23
                                                                      23
                                                                               Jaimie Meyer, MD, MS, FACP


Connecticut Infectious Disease Society
2011 - present Member, Connecticut Infectious Disease Society


Infectious Disease Society of America
2008 - present Member, Infectious Disease Society of America


InWomen’s Network, NIDA International Program
2013 - present Member, InWomen’s Network, NIDA International Program


New York State Medical Society
2005 - 2008     Member, New York State Medical Society


Yale University Service
University Committees
2016 - 2018      Council Member, Leadership Council, Women’s Faculty Forum


Medical School Committees
2015 - 2016      Committee Member, US Health and Justice Course, Yale School of Medicine
2014 - present Committee Member, Yale Internal Medicine Traditional Residency Intern Selection
                 Committee


Public Service
2019 - present   Faculty Member, Yale University Program in Addiction Medicine
2017 - present   Faculty Member, Arthur Liman Center for Public Interest Law, Yale Law School
2013 - present   Mentor, Women in Medicine at Yale Mentoring Program
2012 - present   Faculty Member, Yale Center for Interdisciplinary Research on AIDS
2009 - 2011      Instructor, Preclinical Clerkship Tutor, Yale School of Medicine
2002             Fellow, Soros Open Society Institute
1998 - 1999      Fellow, Costa Rican Humanitarian Foundation


Bibliography:
Peer-Reviewed Original Research
1.   Meyer JP, Qiu J, Chen NE, Larkin GL, Altice FL. Emergency department use by released prisoners
     with HIV: an observational longitudinal study. PloS One 2012, 7:e42416.
2.   Chen NE, Meyer JP, Bollinger R, Page KR. HIV testing behaviors among Latinos in Baltimore City.
     Journal Of Immigrant And Minority Health / Center For Minority Public Health 2012, 14:540-51.
3.   Chitsaz E, Meyer JP, Krishnan A, Springer SA, Marcus R, Zaller N, Jordan AO, Lincoln T, Flanigan TP,
     Porterfield J, Altice FL. Contribution of substance use disorders on HIV treatment outcomes and
     antiretroviral medication adherence among HIV-infected persons entering jail. AIDS And Behavior
     2013, 17 Suppl 2:S118-27.


                                                   10
         Case
         Case 3:20-mj-03061-KAR
              1:20-cv-01803-AKH Document
                                Document 9-1
                                         42 Filed
                                             Filed 03/16/20
                                                   04/17/20 Page
                                                            Page 20
                                                                 20 of
                                                                    of 23
                                                                       23
                                                                               Jaimie Meyer, MD, MS, FACP


4.    Chen NE, Meyer JP, Avery AK, Draine J, Flanigan TP, Lincoln T, Spaulding AC, Springer SA, Altice FL.
      Adherence to HIV treatment and care among previously homeless jail detainees. AIDS And
      Behavior 2013, 17:2654-66.
5.    Althoff AL, Zelenev A, Meyer JP, Fu J, Brown SE, Vagenas P, Avery AK, Cruzado-Quiñones J,
      Spaulding AC, Altice FL. Correlates of retention in HIV care after release from jail: results from a
      multi-site study. AIDS And Behavior 2013, 17 Suppl 2:S156-70.
6.    Williams CT, Kim S, Meyer J, Spaulding A, Teixeira P, Avery A, Moore K, Altice F, Murphy-Swallow D,
      Simon D, Wickersham J, Ouellet LJ. Gender differences in baseline health, needs at release, and
      predictors of care engagement among HIV-positive clients leaving jail. AIDS And Behavior 2013, 17
      Suppl 2:S195-202.
7.    Meyer JP, Wickersham JA, Fu JJ, Brown SE, Sullivan TP, Springer SA, Altice FL. Partner violence and
      health among HIV-infected jail detainees. International Journal Of Prisoner Health 2013, 9:124-41.
8.    Meyer JP, Qiu J, Chen NE, Larkin GL, Altice FL. Frequent emergency department use among
      released prisoners with human immunodeficiency virus: characterization including a novel
      multimorbidity index. Academic Emergency Medicine : Official Journal Of The Society For Academic
      Emergency Medicine 2013, 20:79-88.
9.    Meyer JP, Cepeda J, Springer SA, Wu J, Trestman RL, Altice FL. HIV in people reincarcerated in
      Connecticut prisons and jails: an observational cohort study. The Lancet. HIV 2014, 1:e77-e84.
10.   Meyer JP, Zelenev A, Wickersham JA, Williams CT, Teixeira PA, Altice FL. Gender disparities in HIV
      treatment outcomes following release from jail: results from a multicenter study. American Journal
      Of Public Health 2014, 104:434-41.
11.   Meyer JP, Cepeda J, Wu J, Trestman RL, Altice FL, Springer SA. Optimization of human
      immunodeficiency virus treatment during incarceration: viral suppression at the prison gate. JAMA
      Internal Medicine 2014, 174:721-9.
12.   Meyer JP, Cepeda J, Taxman FS, Altice FL. Sex-Related Disparities in Criminal Justice and HIV
      Treatment Outcomes: A Retrospective Cohort Study of HIV-Infected Inmates. American Journal Of
      Public Health 2015, 105:1901-10.
13.   Boyd AT, Song DL, Meyer JP, Altice FL. Emergency department use among HIV-infected released jail
      detainees. Journal Of Urban Health : Bulletin Of The New York Academy Of Medicine 2015, 92:108-
      35.
14.   Shrestha R, Karki P, Altice FL, Huedo-Medina TB, Meyer JP, Madden L, Copenhaver M. Correlates of
      willingness to initiate pre-exposure prophylaxis and anticipation of practicing safer drug- and sex-
      related behaviors among high-risk drug users on methadone treatment. Drug And Alcohol
      Dependence 2017, 173:107-116.
15.   Peasant C, Sullivan TP, Weiss NH, Martinez I, Meyer JP. Beyond the syndemic: condom negotiation
      and use among women experiencing partner violence. AIDS Care 2017, 29:516-523.
16.   Wickersham JA, Gibson BA, Bazazi AR, Pillai V, Pedersen CJ, Meyer JP, El-Bassel N, Mayer KH,
      Kamarulzaman A, Altice FL. Prevalence of Human Immunodeficiency Virus and Sexually
      Transmitted Infections Among Cisgender and Transgender Women Sex Workers in Greater Kuala
      Lumpur, Malaysia: Results From a Respondent-Driven Sampling Study. Sexually Transmitted
      Diseases 2017, 44:663-670.
17.   Hoff E, Marcus R, Bojko MJ, Makarenko I, Mazhnaya A, Altice FL, Meyer JP. The effects of opioid-
      agonist treatments on HIV risk and social stability: A mixed methods study of women with opioid
      use disorder in Ukraine. Journal Of Substance Abuse Treatment 2017, 83:36-44.



                                                    11
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 21
                                                                21 of
                                                                   of 23
                                                                      23
                                                                                 Jaimie Meyer, MD, MS, FACP


18. Rutledge R, Madden L, Ogbuagu O, Meyer JP. HIV Risk perception and eligibility for pre-exposure
    prophylaxis in women involved in the criminal justice system. AIDS Care 2018, 30:1282-1289.
19. Peasant C, Sullivan TP, Ritchwood TD, Parra GR, Weiss NH, Meyer JP, Murphy JG. Words can hurt:
    The effects of physical and psychological partner violence on condom negotiation and condom use
    among young women. Women & Health 2018, 58:483-497.
20. Loeliger KB, Altice FL, Desai MM, Ciarleglio MM, Gallagher C, Meyer JP. Predictors of linkage to HIV
    care and viral suppression after release from jails and prisons: a retrospective cohort study. The
    Lancet. HIV 2018, 5:e96-e106.
21. Odio CD, Carroll M, Glass S, Bauman A, Taxman FS, Meyer JP. Evaluating concurrent validity of
    criminal justice and clinical assessments among women on probation. Health & Justice 2018, 6:7.
22. Loeliger KB, Altice FL, Ciarleglio MM, Rich KM, Chandra DK, Gallagher C, Desai MM, Meyer JP. All-
    cause mortality among people with HIV released from an integrated system of jails and prisons in
    Connecticut, USA, 2007-14: a retrospective observational cohort study. The Lancet. HIV 2018,
    5:e617-e628.
23. Loeliger KB, Meyer JP, Desai MM, Ciarleglio MM, Gallagher C, Altice FL. Retention in HIV care
    during the 3 years following release from incarceration: A cohort study. PLoS Medicine 2018,
    15:e1002667.
24. Azbel L, Wegman MP, Polonsky M, Bachireddy C, Meyer J, Shumskaya N, Kurmanalieva A, Dvoryak
    S, Altice FL. Drug injection within prison in Kyrgyzstan: elevated HIV risk and implications for scaling
    up opioid agonist treatments. International Journal Of Prisoner Health 2018, 14:175-187.
25. Peasant C, Montanaro EA, Kershaw TS, Parra GR, Weiss NH, Meyer JP, Murphy JG, Ritchwood TD,
    Sullivan TP. An event-level examination of successful condom negotiation strategies among young
    women. Journal Of Health Psychology 2019, 24:898-908.
26. Ranjit YS, Azbel L, Krishnan A, Altice FL, Meyer JP. Evaluation of HIV risk and outcomes in a
    nationally representative sample of incarcerated women in Azerbaijan, Kyrgyzstan, and Ukraine.
    AIDS Care 2019, 31:793-797.
27. Rhodes T, Azbel L, Lancaster K, Meyer J. The becoming-methadone-body: on the onto-politics of
    health intervention translations. Sociology Of Health & Illness 2019, 41:1618-1636.
28. Olson B, Vincent W, Meyer JP, Kershaw T, Sikkema KJ, Heckman TG, Hansen NB. Depressive
    symptoms, physical symptoms, and health-related quality of life among older adults with HIV.
    Quality Of Life Research : An International Journal Of Quality Of Life Aspects Of Treatment, Care
    And Rehabilitation 2019.


Chapters, Books, and Reviews
29. Azar MM, Springer SA, Meyer JP, Altice FL. A systematic review of the impact of alcohol use
    disorders on HIV treatment outcomes, adherence to antiretroviral therapy and health care
    utilization. Drug And Alcohol Dependence 2010, 112:178-93.
30. Meyer JP, Springer SA, Altice FL. Substance abuse, violence, and HIV in women: a literature review
    of the syndemic. Journal Of Women's Health (2002) 2011, 20:991-1006.
31. Meyer JP, Chen NE, Springer SA. HIV Treatment in the Criminal Justice System: Critical Knowledge
    and Intervention Gaps. AIDS Research And Treatment 2011, 2011:680617.
32. Springer SA, Spaulding AC, Meyer JP, Altice FL. Public health implications for adequate transitional
    care for HIV-infected prisoners: five essential components. Clinical Infectious Diseases : An Official
    Publication Of The Infectious Diseases Society Of America 2011, 53:469-79.


                                                    12
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 22
                                                                22 of
                                                                   of 23
                                                                      23
                                                                            Jaimie Meyer, MD, MS, FACP


33. Chen NE, Meyer JP, Springer SA. Advances in the prevention of heterosexual transmission of
    HIV/AIDS among women in the United States. Infectious Disease Reports 2011, 3.
34. Meyer J, Altice F. HIV in Injection and Other Drug Users. Somesh Gupta, Bhushan Kumar, eds.
    Sexually Transmitted Infections 2nd ed. New Delhi, India: Elsevier, 2012: 1061-80. ISBN 978-81-
    312-2809-8.
35. Meyer JP, Althoff AL, Altice FL. Optimizing care for HIV-infected people who use drugs: evidence-
    based approaches to overcoming healthcare disparities. Clinical Infectious Diseases : An Official
    Publication Of The Infectious Diseases Society Of America 2013, 57:1309-17.
36. Meyer J, Altice F. Chapter 47, Treatment of Addictions: Transition to the Community. Robert L.
    Trestman, Kenneth L. Appelbaum, Jeffrey L. Metzner, eds. Oxford Textbook of Correctional
    Psychiatry (Winner of the 2016 Guttmacher Award). Oxford University Press 2015. ISBN
    9780199360574.
37. Meyer JP, Moghimi Y, Marcus R, Lim JK, Litwin AH, Altice FL. Evidence-based interventions to
    enhance assessment, treatment, and adherence in the chronic Hepatitis C care continuum. The
    International Journal On Drug Policy 2015, 26:922-35.
38. Mohareb A, Tiberio P, Mandimika C, Muthulingam D, Meyer J. Infectious Diseases in Underserved
    Populations. Onyema Ogbuagu, Gerald Friedland, Merceditas Villanueva, Marjorie Golden, eds.
    Current Diagnosis and Treatment- Infectious Diseases. McGraw-Hill Medical 2016.
39. Meyer JP, Womack JA, Gibson B. Beyond the Pap Smear: Gender-responsive HIV Care for Women.
    The Yale Journal Of Biology And Medicine 2016, 89:193-203.
40. Meyer JP, Muthulingam D, El-Bassel N, Altice FL. Leveraging the U.S. Criminal Justice System to
    Access Women for HIV Interventions. AIDS And Behavior 2017, 21:3527-3548.
41. Shrestha R, McCoy-Redd B, Meyer J. Pre-Exposure Prophylaxis (PrEP) for People Who Inject Drugs
    (PWID). Brianna Norton, Ed. The Opioid Epidemic and Infectious Diseases. Elsevier 2019.
42. Meyer JP, Isaacs K, El-Shahawy O, Burlew AK, Wechsberg W. Research on women with substance
    use disorders: Reviewing progress and developing a research and implementation roadmap. Drug
    And Alcohol Dependence 2019, 197:158-163.


Peer-Reviewed Educational Materials
43. The Fortune Society Reentry Education Project Detailing Kit. New York City Department of Health
    and Mental Hygiene. October 2014
44. United Nations Office on Drugs and Crime. Vienna, Austria


Invited Editorials and Commentaries
45. Meyer JP. Capsule Commentary on Pyra et al., sexual minority status and violence among HIV
    infected and at-risk women. Journal Of General Internal Medicine 2014, 29:1164.
46. Brinkley-Rubinstein L, Dauria E, Tolou-Shams M, Christopoulos K, Chan PA, Beckwith CG, Parker S,
    Meyer J. The Path to Implementation of HIV Pre-exposure Prophylaxis for People Involved in
    Criminal Justice Systems. Current HIV/AIDS Reports 2018, 15:93-95.
47. Meyer JP. The Sustained Harmful Health Effects of Incarceration for Women Living with HIV.
    Journal Of Women's Health (2002) 2019, 28:1017-1018.




                                                 13
        Case
        Case 3:20-mj-03061-KAR
             1:20-cv-01803-AKH Document
                               Document 9-1
                                        42 Filed
                                            Filed 03/16/20
                                                  04/17/20 Page
                                                           Page 23
                                                                23 of
                                                                   of 23
                                                                      23
                                                                           Jaimie Meyer, MD, MS, FACP


Case Reports, Technical Notes, Letters
48. Paul J. Bullous pemphigoid in a patient with psoriasis and possible drug reaction: a case report.
    Connecticut Medicine 2004, 68:611-5.
49. How J, Azar MM, Meyer JP. Are Nectarines to Blame? A Case Report and Literature Review of
    Spontaneous Bacterial Peritonitis Due to Listeria monocytogenes. Connecticut Medicine 2015,
    79:31-6.
50. Vazquez Guillamet LJ, Malinis MF, Meyer JP. Emerging role of Actinomyces meyeri in brain
    abscesses: A case report and literature review. IDCases 2017, 10:26-29.
51. Harada K, Heaton H, Chen J, Vazquez M, Meyer J. Zoster vaccine-associated primary varicella
    infection in an immunocompetent host. BMJ Case Reports 2017, 2017.
52. Bernardo R, Streiter S, Tiberio P, Rodwin BA, Mohareb A, Ogbuagu O, Emu B, Meyer JP. Answer to
    December 2017 Photo Quiz. Journal Of Clinical Microbiology 2017, 55:3568.
53. Bernardo R, Streiter S, Tiberio P, Rodwin BA, Mohareb A, Ogbuagu O, Emu B, Meyer JP. Photo Quiz:
    Peripheral Blood Smear in a Ugandan Refugee. Journal Of Clinical Microbiology 2017, 55:3313-
    3314.


Scholarship In Press
54. Hoff E, Adams Z, Dasgupta A, Goddard D, Sheth S, Meyer J. Reproductive Health Justice and
    Autonomy: A systematic review of pregnancy planning intentions, needs, and interventions among
    women involved in US criminal justice systems. J Women’s Health




                                                 14
